***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                            C. B. v. S. B.*
                             (AC 44800)
                Bright, C. J., and Prescott and Lavine, Js.

                                 Syllabus

The defendant appealed to this court from the judgment of the trial court
   dissolving his marriage to the plaintiff, claiming that the court abused
   its discretion by finding his net weekly income, declining to accept his
   proposed parenting schedule, and refusing to deviate from the relevant
   child support guidelines in fashioning its support orders. Held that this
   court declined to review the defendant’s claims as the claims were
   inadequately briefed, the defendant having provided no statement of
   the facts, minimal relevant citation to the record, almost no citation to
   applicable legal authorities and no meaningful analysis for his claims,
   and his briefing was conclusory, confusing and disorganized.
            Argued March 3—officially released April 5, 2022

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Waterbury and tried to the court, Coleman, J.;
judgment dissolving the marriage and granting certain
other relief, from which the defendant appealed to this
court. Affirmed.
   S. B., self-represented, the appellant (defendant).
                          Opinion

   PER CURIAM. The self-represented defendant, S. B.,
appeals from the judgment of the trial court dissolving
his marriage to the plaintiff, C. B. On appeal, the defen-
dant claims that the court abused its discretion by (1)
finding that his net weekly income was $489, (2) declin-
ing to accept his proposed parenting schedule, and (3)
refusing to deviate from the relevant child support
guidelines to accommodate his existing financial obliga-
tions. We affirm the judgment of the trial court.
   The record reveals the following facts and procedural
history. On June 9, 2021, the court, by way of memoran-
dum of decision, rendered judgment dissolving the par-
ties’ marriage. The court found that the defendant’s net
weekly income was $489 and, accordingly, ordered him
to pay the plaintiff $191 per week in child support. The
dissolution judgment also ordered joint legal custody
of the parties’ three minor children, with the defendant
having custody ‘‘every Tuesday after school (or 11:00
a.m. when the children are not in school) through Thurs-
day morning drop off at school (or 11:00 a.m. when the
children are not in school)’’ and every other weekend.
This appeal followed.1
   Having thoroughly reviewed the record and the defen-
dant’s brief,2 we conclude that we cannot properly
review the defendant’s claims on appeal because they
are inadequately briefed, and thus we decline to address
them. ‘‘We repeatedly have stated that [w]e are not
required to review issues that have been improperly
presented to this court through an inadequate brief.
. . . Analysis, rather than mere abstract assertion, is
required in order to avoid abandoning an issue by failure
to brief the issue properly. . . . [When] a claim is
asserted in the statement of issues but thereafter
receives only cursory attention in the brief without sub-
stantive discussion or citation of authorities, it is
deemed to be abandoned. . . . For a reviewing court
to judiciously and efficiently . . . consider claims of
error raised on appeal . . . the parties must clearly
and fully set forth their arguments in their briefs. . . .
   ‘‘In addition, briefing is inadequate when it is not only
short, but confusing, repetitive, and disorganized. . . .
We are mindful that [i]t is the established policy of the
Connecticut courts to be solicitous of [self-represented]
litigants and when it does not interfere with the rights
of other parties to construe the rules of practice liberally
in favor of the [self-represented] party. . . . Nonethe-
less, [a]lthough we allow [self-represented] litigants
some latitude, the right of self-representation provides
no attendant license not to comply with relevant rules
of procedural and substantive law.’’ (Citations omitted;
internal quotation marks omitted.) Burton v. Dept. of
Environmental Protection, 337 Conn. 781, 803–804, 256
A.3d 655 (2021).
   For his claims on appeal, the defendant in his brief
provides no statement of the facts, minimal relevant
citation to the record, and almost no citation to applica-
ble legal authorities. See id., 804 (brief containing only
minimal citation to record was inadequate); see also
Mattie & O’Brien Contracting Co. v. Rizzo Construc-
tion Pool Co., 128 Conn. App. 537, 544, 17 A.3d 1083
(brief containing minimal citation to legal authority was
inadequate), cert. denied, 302 Conn. 906, 23 A.3d
1247 (2011).
   Further, the defendant’s single page ‘‘summary of
argument’’ provides no meaningful analysis for his
claims. See MacDermid, Inc. v. Leonetti, 328 Conn.
726, 748, 183 A.3d 611 (2018) (actual analysis, not mere
assertions, is required for briefing to be adequate). Last,
the defendant’s briefing is conclusory, confusing, and
disorganized. See State v. Buhl, 321 Conn. 688, 722–23,
138 A.3d 868 (2016) (declining to review defendant’s
claims when briefing was short, confusing, and disorga-
nized); see also id., 726 (‘‘[a]lthough the number of
pages devoted to an argument in a brief is not necessar-
ily determinative, relative sparsity weighs in favor of
concluding that the argument has been inadequately
briefed’’). The defendant’s brief simply is inadequate
for us to conduct any meaningful review of his claims,
and we thus decline to review them.
   The judgment is affirmed.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018), as
amended by the Violence against Women Act Reauthorization Act of 2022,
Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify any party
protected or sought to be protected under a protective order or a restraining
order that was issued or applied for, or others through whom that party’s
identity may be ascertained.
   1
     On June 16, 2021, before the appeal in the present case was filed, the
defendant filed a motion to reargue in the trial court, seeking to modify the
court’s finding that his net weekly income was $489. A review of the court’s
docket indicates that the court granted reargument and held a hearing on
the motion to reargue on October 4, 2021. On January 29, 2022, the court
issued its decision on the motion to reargue and denied the relief requested.
Neither the defendant’s motion to reargue nor the court’s decision on that
motion are before us on appeal.
   2
     The plaintiff did not file a brief.